

116 SRES 544 IS: Supporting the designation of March 2020 as “National Colorectal Cancer Awareness Month”.
U.S. Senate
2020-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 544IN THE SENATE OF THE UNITED STATESMarch 16, 2020Mr. Enzi (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the designation of March 2020 as National Colorectal Cancer Awareness Month.Whereas colorectal cancer is the second leading cause of cancer death among men and women combined in the United States;Whereas it is estimated that, in 2020, 147,950 individuals in the United States will be diagnosed with colorectal cancer and approximately 53,200 individuals will die from the disease;Whereas colorectal cancer is one of the most preventable forms of cancer because screening tests can allow for the discovery and removal of polyps before the polyps become cancerous;Whereas screening tests can detect colorectal cancer early, which is when the disease is most treatable;Whereas the Secretary of Health and Human Services estimates that if every individual 50 years of age or older had regular screening tests, as many as 60 percent of deaths from colorectal cancer could be prevented;Whereas the 5-year survival rate for patients with localized colorectal cancer is 90 percent, but only 39 percent of all diagnoses occur at this stage;Whereas screening tests can reduce the incidence of colorectal cancer and mortality, but approximately 1 in 3 adults between 50 and 75 years of age are not current with recommended colorectal cancer screening;Whereas educational efforts can help inform the public on methods to prevent and screen for, as well as detect early symptoms of, colorectal cancer; and Whereas public awareness and educational campaigns on colorectal cancer prevention, screening, and symptoms are held during the month of March each year: Now, therefore, be itThat the Senate—(1)supports—(A)the designation of March 2020 as National Colorectal Cancer Awareness Month; and(B)the goals and ideals of National Colorectal Cancer Awareness Month; and(2)encourages the people of the United States to observe National Colorectal Cancer Awareness Month with appropriate awareness and educational activities.